SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

172
KA 09-02484
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ELHAJJI ELSHABAZZ, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (J. MICHAEL MARION OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered August 27, 2009. The judgment
convicted defendant, upon his plea of guilty, of attempted criminal
possession of a weapon in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: Defendant appeals from two judgments convicting him,
respectively, upon his plea of guilty of attempted criminal possession
of a weapon in the second degree (Penal Law §§ 110.00, 265.03 [3]) and
upon his plea of guilty of criminal possession of marihuana in the
fourth degree (§ 221.15). Contrary to the contention of defendant in
each appeal, his waiver of the right to appeal was knowingly,
voluntarily and intelligently entered (see People v Lopez, 6 NY3d 248,
256; People v Callahan, 80 NY2d 273, 280). The valid waiver of the
right to appeal encompasses defendant’s contention concerning the
denial of his request for youthful offender status (see People v
Harris, 77 AD3d 1326; People v Williams, 37 AD3d 1193). In any event,
that contention is without merit. “Supreme Court carefully considered
the request to be considered a youthful offender and stated the
reasons for its denial” (Williams, 37 AD3d at 1194), and it cannot be
said that the court abused its discretion in denying that request (see
id.; People v Ariola, 15 AD3d 882, amended on rearg 17 AD3d 1172, lv
denied 5 NY3d 784; People v Smith, 286 AD2d 878, lv denied 98 NY2d
641).



Entered:    February 18, 2011                      Patricia L. Morgan
                                                   Clerk of the Court